Per Curiam:

The appeal herein is dismissed (1) for the reason that the judgment sought here to be reviewed is based upon a non-federal ground adequate to support it, Electric Co. v. Dow, 166 U. S. 489, 492, 493; Pierce v. Somerset Railway, 171 U. S. 641, 648; Leonard v. Vicksburg Ry. Co., 198 U. S. 416, 422, 423; Gause v. Detroit Trust Co., 297 U. S. 695, (2) in so far as a federal question is sought to be presented, for the want of a substantial federal question, Zucht v. King, 260 U. S. 174, 176; Sugarman v. United States, 249 U. S. 182, 184; Texas & Pacific Ry. Co. v. Texas, 296 U. S. 552.